11TH COURT OF APPEALS
                             EASTLAND, TEXAS
                                 JUDGMENT


James Allen Patterson,                         * From the 42nd District
                                                 Court of Taylor County,
                                                 Trial Court No. 18,780-A.

Vs. No. 11-13-00138-CR                         * May 23, 2013

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.